DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 05/10/2021 has been entered and fully considered.
Claims 1-20 are pending in Instant Application.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 and 10 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. (US 10,688,841).
Applicant’s arguments with respect to claims 7-8, 16, and 19 have been fully considered and are persuasive.  The 103 rejection of claims 7-8 and 16-19 in view of Morvillo has been withdrawn. 



Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/16/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-12, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rivers (USPGPub 2019/0251356) in view of Chen et al. (US 10,688,841).	As per claim 1, Rivers discloses a propulsion control system for a marine vessel, the propulsion control system comprising: 	a plurality of propulsion devices steerable to propel the marine vessel (see at least paragraph 0106; wherein other modules 228 may include other and additional power and/or power distribution components); 	at least one proximity sensor that determines a relative position of the marine vessel with respect to an object, the at least one proximity sensor having a field of view (FOV) (see at least paragraph 0082; wherein image data provided by imaging modules 223 and/or 224 as well as radar data provided by radar 229 may include an image of a surface of a body of water 205a and various objects or structures above waterline 205, such as the sun 201, a tree 202, a beach 203, a hill 212, cloud 210, rain 210a, floating object 211 or floating object 211a (the part of the floating object 211 above the waterline), and/or vehicle 213); 	a controller (see at least Figure 1A; item 130) configured to: 		control thrust and/or steering position of at least one of the plurality of propulsion devices by inducing a roll movement or a pitch movement of the marine vessel (see at least paragraph 0051; wherein controller 130 may be configured to control steering sensor/actuator 150 and/or propulsion system 170 to adjust a position and/or orientation of mobile structure 101 to help ensure proper registration of a series of acoustic returns, sonar data, and/or sonar imagery…see at least paragraph 0040; wherein controller 130 may then utilize roll, pitch, and/or yaw to correct data obtained by various sensors and systems coupled to mobile structure 101 (e.g., sonar, radar, and/or other ranging sensor systems, and/or other sensors). For example, sonar data of a seafloor may be significantly affected by roll, pitch, and/or yaw of a mobile structure because emitted sonar pulses may then travel to the ocean floor at an angle, which can significantly increase the detected distance). Rivers does not explicitly mention identify a trigger condition for expanding the FOV of the at least one proximity sensor; and control thrust and/or steering position of at least one of the plurality of propulsion devices to expand the FOV of the at least one proximity sensor by inducing a roll movement or a pitch movement of the marine vessel.	However Chen does disclose:	identify a trigger condition for expanding the FOV of the at least one proximity sensor (see at least column 14 line 61 to column 15 line 16; wherein at 454, the controller 202 or the image processor can determine if an object of interest is indicated in the sensor data…at 456, the controller 202 can determine if the object of interest is within the range of motion of the system 100); and 	expand the FOV of the at least one proximity sensor by inducing a roll movement or a pitch movement of the vehicle (see at least column 15 line 54 to column 16 line 22; wherein at 462, if the object of interest is determined to be below the field of view of the camera, the controller 202 can raise the rear end of the vehicle (e.g., the second end 116) and lower the front end of the vehicle 104 (e.g., the first end 110)…at 464, if the object of interest is determined to be above the field of view of the camera, on the other hand, the controller 202 can tilt the front of the vehicle 104 up and the rear of the vehicle 104 down (e.g., the "nose up" pose)).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chen with the teachings as in Rivers. The motivation for doing so would have been to increase the effective field of view of a camera/sensor in order to maintain the accuracy of the sensor data, see Chen column 2 lines 15-20. 	As per claims 2 and 11, Rivers discloses wherein the controller is further configured to: generate an environment map (see at least paragraph 0087; wherein controller 130 may be configured to generate an integrated model (e.g., integrated model 222b) from at least some of the data within navigational database 222a. Integrated model 222b may be, for example, a 2D or 3D representation of an environment near mobile structure 101) identifying relative positions of objects based on a present location of the marine vessel and the field of view of the at least one proximity sensor (see at least paragraph 0211; wherein integrated model 1922b of a scene 1900 including portion 1930 of the FOV of an image of scene 1900 above waterline 205 and surface 205c of body of water 205a (e.g., similar to that shown in FIGS. 2-4). For example, the FOV of the image of scene 1900 may be defined by the extents of an imaging module (e.g., imaging modules 223/224 of FIG. 2) and/or of other navigational sensors. In FIG. 19, detected object 1911 is shown on surface 205c, and integrated model 1900 includes information graphic 1914 associated with detected object 1911, where information graphic includes object information 1916 and reliability indicator 1915 in the form of a pointer or spatial link between information graphic 1914 and detected object 1911); and after inducing the roll movement or the pitch movement of the marine vessel, update the environment map to identify relative positions of objects in the expanded FOV (see at least paragraph 0188; wherein provide relative coordinates of detected objects in images and/or other navigational data, along with a position, speed over ground, and/or course over ground of mobile structure 101, to a coordinate frame transformer to derive absolute positions for the detected objects; provide the derived absolute object positions and corresponding AIS, chart, and/or otherwise provided cataloged absolute object positions to an object matching and sensor fusion process (e.g., which matches detected objects to cataloged objects based on the derived and cataloged positions, and which adjusts, refines, and/or aligns the derived and/or cataloged positions to each other through sensor fusion and aggregation of multiple types of object detection for each object) to generate an object database, and then use the object database (e.g., a navigational database) to generate augmented reality image renderings (e.g., image 1702) and/or to help provide for autopiloting of mobile structure 101 (e.g., by updating object positions and, for example piloting around obstacles, shallows, or unsafe conditions)). 	As per claims 3 and 12, Rivers discloses wherein the trigger condition includes engagement of an automatic propulsion control mode where the controller controls the plurality of propulsion devices based on the environment map (see at least paragraph 0051; wherein controller 130 may be configured to control the actuators associated with the transducer assembly to maintain its orientation relative to, for example, mobile structure 101 and/or the water surface, and thus improve the displayed sonar images (e.g., by ensuring consistently oriented acoustic beams and/or proper registration of a series of acoustic returns). In various embodiments, controller 130 may be configured to control steering sensor/actuator 150 and/or propulsion system 170 to adjust a position and/or orientation of mobile structure 101 to help ensure proper registration of a series of acoustic returns, sonar data, and/or sonar imagery). 	As per claims 9 and 20, Rivers and Chen disclose wherein the at least one proximity sensor includes a 360 degree LIDAR (see at least column 4 lines 31-54; wherein Chen discloses one or more sensors 120, which may include, for example, LIDAR sensors mounted on the vehicle 104, the sensors 120 can be disposed in a pattern that enables approximately 360-degree coverage around the vehicle 104); 	wherein the controller is configured to control the plurality of propulsion devices to induce the roll movement and the pitch movement (see at least paragraph 0039; wherein Rivers discloses a roll component of motion of mobile structure 101 may correspond to rotations around direction 102, a pitch component may correspond to rotations around direction 103, and a yaw component may correspond to rotations around direction 104).	As per claim 10, Rivers discloses a method for controlling propulsion of a marine vessel powered by a marine propulsion system including a plurality of propulsion devices controllable to propel the marine vessel with respect to first, second, and third perpendicular axes defining six degrees of freedom, the method comprising: 	operating at least one proximity sensor to determine a relative position of the marine vessel with respect to an object, the at least one proximity sensor having a field of view (FOV) (see at least paragraph 0082; wherein image data provided by imaging modules 223 and/or 224 as well as radar data provided by radar 229 may include an image of a surface of a body of water 205a and various objects or structures above waterline 205, such as the sun 201, a tree 202, a beach 203, a hill 212, cloud 210, rain 210a, floating object 211 or floating object 211a (the part of the floating object 211 above the waterline), and/or vehicle 213); - 25 -and 	controlling thrust and/or steering position of at least one of the plurality of propulsion devices to by inducing a roll movement or a pitch movement of the marine vessel (see at least paragraph 0051; wherein controller 130 may be configured to control steering sensor/actuator 150 and/or propulsion system 170 to adjust a position and/or orientation of mobile structure 101 to help ensure proper registration of a series of acoustic returns, sonar data, and/or sonar imagery…see at least paragraph 0040; wherein controller 130 may then utilize roll, pitch, and/or yaw to correct data obtained by various sensors and systems coupled to mobile structure 101 (e.g., sonar, radar, and/or other ranging sensor systems, and/or other sensors). For example, sonar data of a seafloor may be significantly affected by roll, pitch, and/or yaw of a mobile structure because emitted sonar pulses may then travel to the ocean floor at an angle, which can significantly increase the detected distance). Rivers does not explicitly mention identifying a trigger condition for expanding the FOV of the at least one proximity sensor; and expand the FOV of the at least one proximity sensor by inducing a roll movement or a pitch movement of the vehicle.	However Chen does disclose:	identifying a trigger condition for expanding the FOV of the at least one proximity sensor (see at least column 14 line 61 to column 15 line 16; wherein at 454, the controller 202 or the image processor can determine if an object of interest is indicated in the sensor data…at 456, the controller 202 can determine if the object of interest is within the range of motion of the system 100); and 	expand the FOV of the at least one proximity sensor by inducing a roll movement or a pitch movement of the vehicle (see at least column 15 line 54 to column 16 line 22; wherein at 462, if the object of interest is determined to be below the field of view of the camera, the controller 202 can raise the rear end of the vehicle (e.g., the second end 116) and lower the front end of the vehicle 104 (e.g., the first end 110)…at 464, if the object of interest is determined to be above the field of view of the camera, on the other hand, the controller 202 can tilt the front of the vehicle 104 up and the rear of the vehicle 104 down (e.g., the "nose up" pose)).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chen with the teachings as in Rivers. The motivation for doing so would have been to increase the effective field of view of a camera/sensor in order to maintain the accuracy of the sensor data, see Chen column 2 lines 15-20.	


Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rivers (USPGPub 2019/0251356), in view of Chen et al. (US 10,688,841), and further in view of Gizara et al. (USPGPub 2009/0132101).	As per claims 4 and 13, Rivers and Chen do not explicitly mention wherein the trigger condition includes detection of a predefined object type.	However Gizara does disclose:	wherein the trigger condition includes detection of a predefined object type (see at least paragraph 0024; wherein a preferred SCADA algorithm then compares the signatures of these electromagnetic energy returns against known libraries of predefined physical objects 109 based on size, shape, rate of movement and other characteristics to identify possible type of physical object 109 feature detected. Optionally, an exemplary algorithm further correlates the signatures against a video camera data stream for further classification and confirmation of the physical object 109. A preferred SCADA algorithm then invariably correlates the identified physical object 109 spatially against the vessel's 100, 102, 103, 104 current location, path and velocity in order to assess the need for altering the vessel's 100, 102, 103, 104 course to initiate avoidance and altered path routing and associated cost accounting). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Gizara with the teachings as in Rivers and Chen. The motivation for doing so would have been to initiate avoidance and altered path routing and associated cost accounting, see Gizara paragraph 0024.	As per claims 5 and 14, Rivers discloses wherein the predefined object type is at least one of a dock or a slip (see at least paragraph 0174; wherein identifying objects in the image, such as boat 1412, dock 1410).  


Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rivers (USPGPub 2019/0251356), in view of Chen et al. (US 10,688,841), and further in view of Burns (USPGPub 2008/0291052).	As per claims 6 and 15, Rivers and Chen do not explicitly mention wherein the trigger condition includes detection of a threshold concentration of objects within a predefined radius relative to a current position of the marine vessel.	However Burns does disclose:	wherein the trigger condition includes detection of a threshold concentration of objects within a predefined radius relative to a current position of the marine vessel (see at least paragraph 0051; wherein if the alert node detects any of the ATTN-carrying objects within warning radius 660 of the WARN-carrying small watercraft 610, the alert node sends wireless alert signal to the WARN 600 which activates warning devices (not shown) on the watercraft 610 and alerts the crew to the approaching danger).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Burns with the teachings as in Rivers and Chen. The motivation for doing so would have been to provide an alert based on the location of a moving object, including in particular to provide an advance warning of approaching vehicles to predetermined locations, see Burns paragraph 0001.
Allowable Subject Matter
Claim(s) 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein controlling thrust and/or steering position includes rotating at least one of the plurality of propulsion devices between a first steering position and a second steering position at a predetermined frequency so as to induce a threshold roll movement of the marine vessel without causing translational motion of the marine vessel.	Claims 17-18 are also objected to by virtue of their dependency.
Claim(s) 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein controlling thrust and/or steering position includes pulsing a thrust output of the plurality of propulsion devices at a predetermined interval so as to induce the pitch movement of the marine vessel without causing translational motion of the marine vessel
	

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2016/0288884 – Provides a method/system that by distributing the sensors along the length of the vessel it becomes possible to increase the field of coverage provided by the sensor array. This enables the wave field approaching the vessel to be characterised over a wider area, which improves the accuracy of prediction of the impinging wave field.	USPGPub 2015/0377405 - Provides a method/system that by expanding the UAV's Field Of View ( FOV) (e.g. using a wide-angle lens, or adding additional sensors at other angles) the sensitivity to translation in all directions can be increased. An ideal (if expensive) solution would be full 360 (spherical) view. [0115] 2. Increasing the UAV's FOV allows for redundancy--i.e. if a camera sensor with only a narrow FOV is facing a blank surface, then there won't be any features to use as references. By increasing the FOV, the chance that the UAV will be able to reference sufficient features is increased.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662